Citation Nr: 1804354	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  16-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for left nasal pharynx squamous cell carcinoma, to include as secondary to actinic keratosis and basal cell carcinoma.

2.  Entitlement to service connection for liver metastatic non-small cell carcinoma, to include as secondary to actinic keratosis and basal cell carcinoma.

3.  Entitlement to an initial rating in excess of 30 percent for actinic keratosis and basal cell carcinoma with residual scarring.

4.  Entitlement to an initial rating in excess of 20 percent for left shoulder degenerative joint disease with impingement.  


REPRESENTATION

Appellant represented by:	Tommy D. Klepper, Attorney


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1963.  He died in May 2017; the appellant is his surviving spouse.  The appellant has been substituted as a claimant.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2015 and May 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The January 2015 rating decision granted service connection and assigned an initial non-compensable rating for actinic keratosis and basal cell carcinoma with residual scarring and assigned an initial 20 percent rating for a left shoulder disability.  A subsequent March 2016 rating decision assigned a 30 percent rating for the actinic keratosis and basal cell carcinoma with residual scarring as of October 24, 2011, the effective date of the grant of service connection.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The May 2016 rating decision denied the Veteran's claims for service connection for left nasal pharynx squamous cell carcinoma and for liver metastatic non-small cell carcinoma.

In the Veteran's April 2016 and August 2016 Form 9 Substantive Appeals, he requested a videoconference hearing before the Board.  In August 2017, the Board remanded these matters consistent with the Veteran's requests for a hearing.  In September 2017, however, the Appellant withdrew the request for a Board hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704 (e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for left nasal pharynx squamous cell carcinoma and liver metastatic non-small cell carcinoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  The Veteran's actinic keratosis and basal cell carcinoma with residual scarring have manifested with visible or palpable tissue loss and gross distortion or asymmetry of two features or pair sets of features.

2.  The Veteran's left shoulder degenerative joint disease with impingement more closely approximated limitation of motion midway between his side and his shoulder level.


CONCLUSIONS OF LAW

1. The criteria for a 50 percent rating, but no higher, for the Veteran's actinic keratosis and basal cell carcinoma with residual scarring, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes (DC) 7819-7800 (2017).

2. The criteria for a 30 percent rating, but no higher, for the Veteran's left shoulder degenerative joint disease with impingement, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, DC 5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for different periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  




Actinic Keratosis and Basal Cell Carcinoma with Residual Scarring

The Veteran was assigned a 30 percent evaluation for actinic keratosis and basal cell carcinoma with residual scarring as of the October 24, 2011, grant of service connection under DC 7819-7800.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Under Diagnostic Code 7819, benign skin neoplasms may be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, scars under Diagnostic Codes 7801-7805, or impairment of function.

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  38 C.F.R. § 4.118.

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: scar is 5 or more inches (13 or more cm.) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.)

DC 7801 governs scars involving areas other than the head, face, or neck that are deep and nonlinear.

DC 7802 applies to burn scars or scars due to other causes, not of the head, face, or neck that are superficial and nonlinear.  Under this provision, a maximum schedular evaluation of 10 percent is warranted for scars with an area or areas of 144 sq. inches (929 sq. cm.) or greater.  Note 1 provides that a superficial scar is one not associated with underlying soft tissue damage.

DC 7804 applies to scars that are unstable or painful.  

DC 7805 applies to other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802 and 7804.  Any disabling effects not considered in a rating provided under DCs 7800 through 7804 should be evaluated under an appropriate diagnostic code.

A December 2015 VAMC indicated the Veteran had basal cell carcinoma residual scars on his right lateral forehead, right mid forehead, left mid helix, left tip of his nose, and left posterior nare.  Greater than 15 actinic keratosis lesions measuring 2-4 millimeters in size were noted.  

In February 2016, a VA examination noted the Veteran to have basal cell carcinoma scars of the skin and actinic keratosis scars of the skin on the head, face, or neck which had been present since 2003 and 2005.  A basal cell carcinoma residual scar of the right forearm was noted to be superficial, non-linear, and measured 1 centimeter by .5 centimeters.  The examiner noted that the Veteran was noted to have basal cell carcinoma residual scars on his left helix, left tip of the nose, and left posterior nare.  None of the scars were found to be painful or unstable.  Scar 1 was noted to be 1.5 x .5 cm; scar 2 was noted to be 0.4 x 0.4 cm and depressed upon palpation; scar 3 was noted to be 0.8 x 0.1 cm, scar 4 was noted to be 2.4 x 1.4 cm; scar 5 was noted to be 0.2 x 0.4 cm; scar 6 was noted to be 1.6 x 0.4 cm.  The approximate total area of the head, face, or neck with hypo-or hyperpigmented areas was found to be 4.83 cm2.  The approximate total area of the head, face, or neck with missing underlying soft tissue was .24cm2.  Gross distortion or asymmetry of the facial features with visible palpable tissue loss was found on the nose and ears.  His left ear had a pinched or pleated appearance where tissue was missing and the left nare was smaller than the right due to tissue loss.  Impairment of function due to the Veteran's scars was not found.

Based on the foregoing, the Board finds that the Veteran's actinic keratosis and basal cell carcinoma with residual scarring warrants a 50 percent rating since the October 24, 2011 grant of service connection.  The February 2016 VA examination determined that the Veteran had visible or palpable tissue loss with asymmetry of the nose and ears.  This qualifies as visible or palpable tissue loss with asymmetry of two features or paired features, as contemplated by the 50 percent rating under DC 7800.  

The Board has considered whether the higher 80 percent rating under DC 7800 is warranted, and finds it is not.  Though two of the Veteran's scars meet the criteria for characteristics of disfigurement (scar 2 was found to be depressed on palpitation and scar 4 measured over .6 cm in width), the higher rating would require six or more of the characteristics of disfigurement to be present or that the Veteran was found to have three or more features or paired sets of features which had visible or palpable tissue loss and gross distortion or asymmetry.  These finding were not present in the Veteran's 2016 VA examination, however.

The Board finds the February 2016 VA examiner's medical opinion highly probative to the issue of the severity of the Veteran's scars.  Specifically, the examiner interviewed the Veteran and conducted a physical examination.  Moreover, the examiner had the requisite medical expertise and had sufficient facts and data on which to base the conclusions.  As such, the Board accords the VA examination opinion great probative weight.  

Additionally, the Board had considered other potentially applicable diagnostic codes for rating the Veteran's service-connected scars.  The Board finds that a separate or higher rating for the Veteran's scars pursuant to those DCs is not warranted.  The Veteran's 2016 VA examination indicated that his scars were not deep, as there was no underlying tissue damage present; thus, DC 7801 is inapplicable.  There is also no reasonable argument that the Veteran's scars involved an area of at least 144 square inches, as his 2016 VA examination measured the largest scar at no greater than 2.4 centimeters by 1.4 centimeters.  As such, the criteria of DC 7802 do not apply.  The 2016 VA examination also found that the Veteran's scars were not unstable or painful, rendering DC 7804 inapplicable.  Finally, as there is also no evidence of record that the Veteran had any disabling effects from his scars, a separate compensable rating under DC 7805 is also unwarranted.  Therefore, the provisions of DCs 7801, 7802, 7804, and 7805 are inapplicable.  

Accordingly, the Board finds that the preponderance of the evidence meets the criteria for an initial 50 percent rating for the Veteran's actinic keratosis and basal cell carcinoma with residual scarring, as of the October 2011 grant of service connection.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 50 percent.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder Degenerative Joint Disease with Impingement

The Veteran was assigned a 20 percent rating for left shoulder degenerative joint disease with impingement as of the March 25, 2013, grant of service connection under DC 5201.  The Veteran's left shoulder is his major shoulder.

DC 5201 provides that limitation of motion of the major arm at shoulder level warrants a 20 percent rating, limitation motion to midway between the side and shoulder level warrants a 30 percent rating for the major arm, and limitation of motion to 25 degrees from the side warrants a 40 percent rating for the major arm.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Degenerative arthritis is rated under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. § 4.40, 4.45 (2017).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202   (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In determining if a higher rating is warranted, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Painful motion should be considered to determine whether a higher rating is warranted, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In May 2013, a VA examination found the Veteran to have left shoulder impingement and glenohumeral degenerative joint disease.  He was noted to be left hand dominant.  The Veteran reported flare-ups of left shoulder pain as 7-8 out of 10, with increased pain trying to abduct his arm and get it above shoulder level.  Pain was increased by lying on his left side to sleep.  Upon examination, his left shoulder flexion was to 95 degrees, with painful motion beginning at 90 degrees.  His left shoulder abduction was to 70 degrees, with painful motion beginning at that point.  His external rotation was to 40 degrees and his internal oration was not 20 degrees.  The examiner noted that arthritic changes prevented movement of the left shoulder.  After repetitive motion, his left shoulder flexion ended at 90 degrees and his left shoulder abduction ended at 45 degrees.  He was found to have functional loss and impairment of the left shoulder and arm after repetitive use described as less movement than normal, weakened movement, and pain on movement.  There was localized tenderness or pain on palpitation of the left shoulder.  His left shoulder muscle strength was 4 out of 5 in abduction and flexion.  He had a history of mechanical symptoms - clicking or catching - in the left shoulder, but no history of recurrent dislocation.  An April 2009 X-ray indicated that the Veteran had degenerative narrowing of the glenohumeral joint space with a large spur extending from the inferior articular margin of the head of the humorous, narrowing of the subacromial joint space, noted by the examiner to be AC joint impingement.  The examiner noted that the Veteran had guarded movements of left shoulder, which were limited by objective evidence of pain.  Joint crepitus with movement, mostly in abduction, was also noted.  

In February 2016, a VA examination determined that the Veteran had left shoulder impingement and glenohumeral degenerative joint disease.  The Veteran reported that he had increased pain in his left shoulder.  He also reported limitations in his range of motion, inability to lay on it for more than 10 to 15 minutes at a time that disrupted his sleep related to increased pain, and increased pain with repetitive motion such as shoveling snow.  The Veteran denied surgery or treatment for his left shoulder disability.  He reported flare-ups with repetitive motion which lasted 1 day or less.  He reported functional loss or impairment of the left shoulder as that he could not raise his arm above the level of his shoulder.  Upon examination, his flexion was to 90 degrees, his abduction was to 70 degrees, his external rotation was to 20 degrees, and his internal rotation was to 30 degrees.  The examiner noted that the Veteran could not lift things above his head, reach for objects on a shelf that he needed two hands to hold, and had increased pain as he reached the upper limits of his range of motion.  There was no additional loss of range of motion after repetitive use.  Pain was noted on abduction, external rotation, and internal rotation.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was objective evidence of crepitus.  Pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  His forward flexion and abduction muscle strength was 4 out of 5.  No ankylosis was found.  No conditions or impairments of the humorous were found.  The examiner noted that the Veteran gave a good effort during the exam and that he had difficulty getting a shirt or coat on.  He had palpable crepitus during the range of motion.

Based on a careful review of all of the evidence, and resolving all reasonable doubt in favor of the Veteran, and considering the impact of functional loss, pain, and weakness, pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board finds that the Veteran's left shoulder degenerative joint disease with impingement warrants a 30 percent evaluation pursuant to DC 5201.  Specifically, the 2013 VA examination determined that the Veteran's left should abduction, after repetitive motion, ended at 45 degrees, which is halfway between his side and his shoulder, the criteria for a 30 percent evaluation pursuant to DC 5271.  That examiner also found that the Veteran reported flare-ups of pain at 7-8 out of 10.  Additionally, though the 2016 VA examination did not find additional loss after repetitive use, the examination did find that the Veteran had increased pain and flare-ups.  Both examinations also found that the Veteran had pain on movement, weakened movement, crepitus, and guarded movements.  The 2016 examiner noted that the Veteran had pain, weakness, fatigability, or incoordination which significantly limited his functional ability with repeated use over time.  The 2016 examiner also noted that the Veteran had difficulty putting on a shirt or coat.  The Board notes the Veteran's complaints of pain and weakness and finds that those symptoms were shown by competent, objective evidence, including the 2013 and 2016 VA examinations, to be so disabling as to warrant the next higher 30 percent rating for limitation of motion under DC 5201.  The Board also notes that though the Veteran's range of motion measurements were not limited to the standard set forth in the criteria of a 30 percent rating, the Board finds that the Veteran's functional limitations were such to merit the increased rating.  As such, the Board finds that collectively, the evidence establishes that a 30 percent rating for the Veteran's left shoulder degenerative joint disease with impingement is warranted.

A rating in excess of 30 percent, however, is not warranted under DC 5201, as the Veteran's range of motion was not shown to be to 25 degrees from his side at either of his VA examinations.  Further, even considering the impact of functional loss, pain, and weakness, and loss from flare-ups, the Board does not find that the next higher rating of 40 percent is warranted.  
The Board finds the May 2013 and February 2016 VA examiners' medical opinions highly probative to the issue of the severity of the Veteran's left shoulder disability.  Specifically, the examiners interviewed the Veteran and conducted a physical examination.  Moreover, the examiners had the requisite medical expertise and had sufficient facts and data on which to base their conclusions.  As such, the Board accords the VA examination opinions great probative weight.  

Additionally, the Board had considered other potentially applicable diagnostic codes for rating the Veteran's service-connected left shoulder disability.  There is no indication that the Veteran had ankylosis of the scapulohumeral articulation (DC 5200), or loss of head of the humerus, nonunion, fibrous union, recurrent dislocation or malunion of the humerus (DC 5202) for the left shoulder.  Therefore, the provisions of DCs 5200 and 5202 are inapplicable.  Additionally, as the Veteran has already been assigned a compensable rating based on limitation of motion for the left shoulder, no higher rating can be assigned under DC 5003 alone, due to painful motion in an arthritic joint.  38 C.F.R. § 4.71a, DC 5003.

Accordingly, the Board finds that the evidence supports the criteria for an initial 30 percent rating for the Veteran's left shoulder degenerative joint disease with impingement as of the March 2013 grant of service connection.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 30 percent.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial 50 percent rating, but no higher, for actinic keratosis and basal cell carcinoma with residual scarring, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 30 percent rating, but no higher, for the Veteran's left shoulder degenerative joint disease with impingement, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In her December 2017 argument in support of appeals, the Appellant contends that the Veteran's left nasal pharynx squamous cell carcinoma and liver metastatic non-small cell carcinoma were related to his service-connected actinic keratosis and basal cell carcinoma and/or his sun exposure while in-service.  Furthermore, in her December 2017 argument, the Appellant cites to medical literature which contends that squamous cell carcinoma is related to basal cell carcinoma and actinic keratosis and prolonged sun exposure.  The Board notes that the Veteran was not afforded a VA examination to determine the etiology of his left nasal pharynx squamous cell carcinoma or liver metastatic non-small cell carcinoma.  The Board finds that there is sufficient evidence to warrant a VA medical opinion regarding such etiology.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, remand is warranted in order to provide an appropriate VA medical opinion in accordance with McClendon. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after 2014.

2.  Contact the Appellant and afford her the opportunity to identify by name, address, and dates of treatment or examination any relevant private medical treatment records for the Veteran's left nasal pharynx squamous cell carcinoma or liver metastatic non-small cell carcinoma.  After securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Appellant that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Appellant and her representative.

3.  Thereafter, obtain a VA medical opinion from an Oncologist to determine the nature and etiology of the Veteran's left nasal pharynx squamous cell carcinoma and liver metastatic non-small cell carcinoma.  The examiner should review the claims file, including a copy of this REMAND, and note that review in the report.  The examiner should also note the Board's previous 2014 determination that the Veteran's actinic keratosis and basal cell carcinoma were due to sun exposure while in-service.  The examiner should state:

(a.)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left nasal pharynx squamous cell carcinoma or liver metastatic non-small cell carcinoma had onset in service or within one year following separation from service, or were causally related to service, to include sun exposure while in-service. 
   
(b.)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left nasal pharynx squamous cell carcinoma or liver metastatic non-small cell carcinoma were caused or aggravated by the Veteran's service-connected actinic keratosis and basal cell carcinoma.
   
The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  In providing this opinion, the examiner should comment on the medical articles cited and discussed in the Appellant's December 2017 argument.
   
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 
   
If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  He/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted.
 
4.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


